Citation Nr: 0840685	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  04-27 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a rating 
in excess of 20 percent for diabetes mellitus.  Thereafter, 
the veteran perfected an appeal as to the evaluation assigned 
for his service-connected diabetes mellitus.

In August 2004, the veteran testified during a hearing before 
RO personnel.  A transcript of that hearing is in the claims 
folder.  

In a May 2007 rating decision, the RO granted entitlement to 
a 40 percent rating for diabetes mellitus, effective January 
31, 2003.  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In a July 2007 statement, the veteran's representative 
indicated that the veteran wished to file a claim for 
entitlement to an increased evaluation for his service-
connected peripheral vascular disease of the right lower 
extremity.  This matter is referred to the RO for appropriate 
action.


FINDING OF FACT

In a November 2008 written statement, the veteran's 
representative indicated that the veteran wished to withdraw 
his appeal concerning matter of entitlement to an evaluation 
in excess of 40 percent for diabetes mellitus.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran concerning the matter of entitlement to an evaluation 
in excess of 40 percent for diabetes mellitus have been met 
and that appeal is dismissed.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2008).  Withdrawal may 
be made by the appellant or by his authorized representative.  
See 38 C.F.R. § 20.204 (2008).  In this case, it was 
expressly indicated by the veteran's representative in a 
November 2008 statement that the veteran wished to withdraw 
his appeal for the matter of entitlement to an evaluation in 
excess of 40 percent for diabetes mellitus.  Accordingly, the 
Board does not have jurisdiction to review the pending appeal 
concerning the issue of entitlement to an evaluation in 
excess of 40 percent for diabetes mellitus, and the veteran's 
appeal of this issue is dismissed without prejudice.


ORDER

The appeal for entitlement to an evaluation in excess of 40 
percent for diabetes mellitus is dismissed.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


